DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 20, 2021, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Response to Arguments
Applicant’s arguments filed on May 20, 2021 with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 rejection set forth in the last office action has been withdrawn in light of the recent amendment filed on May 20, 2021.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim 2 recites “wherein creating the resource record includes: outputting an option to create the resource record; and in response to receiving a user input instructing to create the resource record, creating the resource record in the file management system”, claim 3 recites “wherein creating the resource record includes: outputting an option to create the resource record; and in response to receiving a user input instructing to create the resource record, creating the resource record in the file management system”, and claims 4-9 recite “creating the resource record includes creating the resource record”; claims .. It is unclear how a created resource record outputs an option to create the same resource record and to receive an input instruction to create the resource record. How would one having skill in the art create a resource record of a created resource record. The specification does not provide how it would be possible to create a resource record from the created resource record.
It should be noted that claims 2-9 are further limited claim 1 by dependency, wherein claim 1 recites “creating a resource record corresponding to the resource.”
, in the viewed document, the retrieved data of the current validity status of the resource along with the one or more words.” The one or more words are included in the document that represent the resource. Amendment is advised.
claim 18 recites “determining whether the current validity status of the resource in the retrieved resource record indicates that the resource is available; and
in response to determine that the data representing the current validity status of the resource indicates that the resource is unavailable, surfacing a graphical interface element in the document to the user, the graphical interface element containing an input field for an updated status of the resource”. It is unclear how to surface a graphical interface element in the document to the user in response to determine that the data representing the current validity status of the resource indicates that the resource is unavailable, when the determination is called for whether the current validity status of the resource in the retrieved resource record indicates that the resource is available. It is confusing as to which contingent limitation (availability or unavailability of the resource) does impose to surface a graphical interface element in the document to the user when the clear recites “determining whether the current validity status of the resource in the retrieved resource record indicates that the resource is available”. Amendment to the claims is advised.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1, 10 and 17 recites “the current validity status of the linked data of additional information of the resource represented by the one or more words”. These claimed features are disclosed in the original specification. However, the original disclosure states that the linked data of additional information of the resource represented by one or more of a position, location, and title of the person in an organization.
Dependent claims 2-9, 11-16 and 18-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabaker et al., (hereinafter “Prabaker”) US 2012/0143817 in view of Jones et al., (hereinafter “Jones”) US 6,493,731.
As to claim 1, Prabaker discloses a method for content management in a file management system containing multiple documents, the method comprising:
scanning a document to determine whether one or more words in the document represent a resource in the file management system based on a machine learning model or one or more user configured rules (see [0117], [0294, and [0382], determination made at include operations that analyze the content of the identified document file based on user profile (analogous configured rules) by performing a check for a feed tracked updates based on record types);
in response to determining that one or more words in the document represents a resource (see [0117], new data in the record represents a resource),
creating and storing a resource record corresponding to the resource in a database of the file management system (see [0117], storing the new data as a field of the record in the database), the resource record having a data field containing data representing a current validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item); and
upon detecting viewing of the document by a reader (see [0362], upon an attempt to access the social file is detected, a determination is made as to whether the access attempt complies with the sharing permissions),
retrieving the data in the data fields of the resource record from the database of the file management system corresponding to the resource (see [0035], types of updates include field status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed); and
surfacing, in the viewed document, the retrieved data of the current validity status of the resource along with the one or more words to provide to the user (see [0126], [0171], [0179] and [0194], propagating comments to an appropriate profile feed or record feed, and then to the news feeds of the following users, wherein the feeds are a way to stay up-to-date as well as an opportunity to reach out to your co workers/partners and engage them around common goals by receiving a status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records), the current validity status of the linked data of additional information of the resource represented by the one or more words (see [0035], the updated record is presented to user as a collection of individual of item such as field changes in a data record, status updates uploaded files and links of information).
Prabaker does not explicitly provide the resource having linked data of additional information in the file management system.
However, Prabaker, see [0117], [0294] and [0390], associates the file object with the social file includes updating the social file to include a reference to the new file object by writing new data to the first record, wherein the new data includes a new value that replaces old data, a field is updated with a new value, wherein the new data is a value for a field that did not contain status of the record, which can be stored as a field of the record.
On the other hand, Jones discloses the claimed ‘the resource having linked data of additional information in the file management system (see col.5, lines 54-56, col.6, lines 56-58; col.8, lines 20-35 and col9, lines 22-30, the resources recorded in the document metadata having a link to specify the properties of the task document and the resources used to develop the task document, wherein resources are automatically recorded by the workflow manager when the workflow manager option indicated a status indicator identifies the current status of the process management system in the program interface).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modified the system of Prabaker to provide a linked data of additional information in the file management system associated with the resource, in the same conventional manner as disclosed by Jones in order to provide users of process management system, a mechanism for tracking metadata of document in which metadata concerns the document creation, modification and use of documents, thereby allowing recording, tracking and viewing documents referenced while developing content of documents, enabling creator of document to retained control over metadata of document which minimizes the volatility of document metadata.

As to claim 2, the combination of Prabaker and Jones discloses the invention as claimed. In addition, Prabaker discloses the method of claim 1 wherein creating the resource record includes: outputting an option to create the resource record; and in response to receiving a user input instructing to create the resource record, creating the resource record in the file management validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item).

As to claim 3, the combination of Prabaker and Jones discloses the invention as claimed. In addition, Prabaker discloses the method of claim 1 wherein creating the resource record includes: outputting an option to create the resource record; and in response to receiving a user input instructing to create the resource record, prompting a user for a current status of the detected resource; and creating the resource record in the file management system, the resource record having the data field containing data representing the current status received from the user (see [0117], storing the new data as a field of the record in the database), the resource record having a data field containing data representing a current validity status of the linked data of additional information of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item).

As to claim 4, the combination of Prabaker and Jones discloses the invention as claimed. In addition, Prabaker discloses the method of claim 1 wherein: the one or more words in the document represents a name of a person; the linked data of additional information includes data representing one or more of a position, location, or title of the person in an organization; and creating the resource record includes creating the resource record having the data field  organization).
As to claim 5, the combination of Prabaker and Jones discloses the invention as claimed. In addition, Prabaker discloses the method of claim 1 wherein: the one or more words in the document represents a name of a person; the linked data of additional information includes data representing one or more of a position, location, or title of the person in an organization; creating the resource record includes creating the resource record having the data field containing data representing a current employment status of the person in the organization; and the method further includes: receiving data from a directory service, the received data indicating an employment status change of the person in the organization; and in response to receiving the data from the directory service, updating the data in the data field of the resource record to reflect the employment status change of the person (see [0140], and [0243], owner of the record, a user that converted the record from one record type to another record type, whether the first user has viewed the record, and a time the first user viewed the record, wherein properties of a user include: which organization (tenant) the user is associated with, the second user's position in the same organization, and which other users the user had e-mailed or worked with on projects)

As to claim 6, the combination of Prabaker and Jones discloses the invention as claimed. In addition, Prabaker discloses the method of claim 1 wherein: the one or more words in the document represents a name of a linked document in the file management system; and creating the resource record includes creating the resource record having a first data field containing data representing a location in the file management system and a second data field containing data field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed).

As to claims 10-15, claims 10-15 are device claims for performing the methods of claims 1-6 above. They are rejected under the same rationale.

As to claim 17, Prabaker discloses a method for intelligent content management in a file management system containing multiple documents, the method comprising:
upon detecting viewing of a document in the file management system by a reader,
determining whether one or more words in the document represent a resource in the file management system based on a machine learning model or one or more user configured rules, the resource being a name of a person or a linked document in the file management system (see [0117],  [0294, and [0382], determination made at include operations that analyze the content of the identified document file based on user profile (analogous configured rules) by performing a reference to the new file object by writing new data to the first record, wherein the new data includes a new value that replaces old data, a field is updated with a new value, wherein the new data is a value for a field that did not contain data before, and wherein the new data could be a flag, e.g., for a status of the record, which can be stored as a field of the record);; and
in response to determining that one or more words in the document represents a resource based on a machine learning model or one or more user configured rules, retrieving a resource record corresponding to the resource from a database in the computing system, the resource record having a data field containing data representing a current validity status of the resource (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item) and
surfacing, in the viewed document, the retrieved data of the current validity status of the resource along with the one or more words to provide to the user (see [0126], [0171], [0179] and [0194], propagating comments to an appropriate profile feed or record feed, and then to the news feeds of the following users, wherein the feeds are a way to stay up-to-date as well as an opportunity to reach out to your co workers/partners and engage them around common goals by receiving a status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records), the current validity status of the linked data of additional information of the resource represented by the one or more words 
Prabaker does not explicitly provide the linked data of additional information of the resource represented by the one or more words.
However, Prabaker, see [0117], [0294] and [0390], associates the file object with the social file includes updating the social file to include a reference to the new file object by writing new data to the first record, wherein the new data includes a new value that replaces old data, a field is updated with a new value, wherein the new data is a value for a field that did not contain data before, and wherein the new data could be a flag, e.g., for a status of the record, which can be stored as a field of the record.
On the other hand, Jones discloses the claimed ‘the linked data of additional information of the resource represented by the one or more words (see col.5, lines 54-56, col.6, lines 56-58; col.8, lines 20-35 and col9, lines 22-30, the resources recorded in the document metadata having a link to specify the properties of the task document and the resources used to develop the task document, wherein resources are automatically recorded by the workflow manager when the workflow manager option indicated a status indicator identifies the current status of the process management system in the program interface).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to modified the system of Prabaker to provide a linked data of additional information in the file management system associated with the resource, in the same conventional manner as disclosed by Jones in order to provide users of process management system, a mechanism for tracking metadata of document in which metadata concerns the document creation, modification and use of documents, thereby allowing recording, tracking and 

As to claim 18, Prabaker discloses the method of claim 17, further comprising:
determining whether the current validity status of the resource in the retrieved resource record indicates that the resource is available (see [0116] and [0255], field showing a status of whether a change has been submitted and performing a security check to validate whether the first user has access rights to the feed item); and
 in response to determine that the data representing the current validity status of the resource indicates that the resource is unavailable, surfacing a graphical interface element in the document to the user, the graphical interface element containing an input field for an updated status of the resource (see [0126], [0171], [0179] and [0194], propagating comments to an appropriate profile feed or record feed, and then to the news feeds of the following users, wherein the feeds are a way to stay up-to-date as well as an opportunity to reach out to your co workers/partners and engage them around common goals by receiving a status associated with a first user, and wherein the status update contains text submitted by another user or by the first user, so when the user opens a feed, an appropriate query is sent to one or more tables to retrieve updates to records); and
upon receiving an input to the input field, updating the data in the data field in the resource record with the updated status of the resource (see [0035], types of updates include field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed)

As to claim 19, Akselrod discloses the method of claim 17 wherein: the resource is a name of a person; and the data field in the resource record contains data representing a current employment status of the person in an organization (see [0140], and [0243], owner of the record, a user that converted the record from one record type to another record type, whether the first user has viewed the record, and a time the first user viewed the record, wherein properties of a user include: which organization (tenant) the user is associated with, the second user's position in the same organization, and which other users the user had e-mailed or worked with on projects).

As to claim 20, Prabaker discloses the method of claim 17 wherein: the resource is a name of a linked document in the file management system; the data field in the retrieved resource record is a first data field (see [0138] and [0258], determine when new feed tracked updates (or other feed items) are available and feed items get added to profile and record feeds, and which get added to news feeds. In one embodiment, for profile feeds and entity feeds, feed tracked updates can be written for all standard and custom fields on the supported objects); the resource record further includes a second data field containing data representing a location in the file management system(see fig. 6A-6E and [0134], the name of the field to be changed can also be used to search a list of tracking-enabled fields, wherein field and events can be used to determine whether a feed tracked update is created, e.g., type of change in the field. If a feed tracked update is to be generated, then generate the feed tracked update); and the first data field contains data field changes in a data record, posts such as explicit text or characters submitted by a user, status updates, uploaded files, and links to other data or records, wherein one type of update is the creation of the record itself, wherein updates is group-related, e.g., a change to group status information for a group of which the user is a member, and wherein users following the record are viewing updates on the user's feed).

Allowable Subject Matter
Claims 7-9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record, singular and any order combination fails to determine whether the linked document is still available at the location in the file management system; and in determining that the linked document is not available at the location in the file management system, update the data in the second data filed to indicate that the current availability status of the linked document is unavailable, and provide, to the user, one or more suggested documents having content similar to the linked document.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 29, 2021